Citation Nr: 1456800	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-15 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for the residuals of service-connected prostate cancer.

2.  Entitlement to an initial compensable rating for the surgical scar resulting from prostate cancer resection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to November 1986, which included one year of service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2010 by the Los Angeles, California, Regional Office (RO), of the Department of Veterans Affairs (VA).

In the October 2010 rating decision, the RO granted service connection for the residuals of prostate cancer and assigned an initial noncompensable disability rating.  In a May 2012 rating decision, the RO increased the rating to 20 percent, effective from the date service connection was established.

The sole issue certified for appeal is an increased rating claim for the residuals of prostate cancer, to include a residual scar.  As the Veteran has specifically asserted that he should be awarded a separate compensable rating for this scar, the Board has rephrased the issues on appeal to reflect the distinct nature of this residual disability.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim seeking an increased rating for his service-connected prostate cancer residuals, disability ratings for such residuals are assigned, inter alia, based on voiding dysfunction.  The Veteran was afforded a VA examination to assess the severity of his prostate cancer residuals in May 2011, at which time he reported that he voided approximately six to seven times per day.  Since that time, both the Veteran and his spouse have reported that he voids much more frequently, approximately 14 to 16 times per day, as reflected in his spouse's June 2012 statement and the Veteran's June 2012 substantive appeal.  As this reported symptomatology suggests a material change in the Veteran's disability, a new VA examination is required.

As the Veteran also reports a material change in his related surgical scar, namely that the scar is tender (although it was assessed as nontender during the 2011 VA examination), a contemporaneous examination of the scar is warranted, as well.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA genitourinary examination by an appropriate medical professional to determine the current severity of the residuals of his prostate cancer, to include surgical scar.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After eliciting a history of the Veteran's symptoms, the examiner is to characterize the Veteran's primary residual disability as renal dysfunction or voiding dysfunction, and then characterize the severity of that residual dysfunction.  

The examiner is to conduct an examination of the Veteran's surgical scar from his prostate cancer resection, to include measurements of the scar and a determination as to whether the scar is painful on examination, deep, or unstable.

2.  Finally, readjudicate the appeal.  If the full benefit sought with regard to either disability remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




